THREADGILL, Judge.
The appellant challenges the trial court’s revocation of his community control and sentence to three and one-half years in prison for violating numerous conditions of his community control. We find the testimony elicited from the appellant’s probation officer sufficient to support the trial court’s finding that multiple conditions of community control had been violated. We therefore, affirm the revocation of community control.
We, however, agree with the appellant that the trial court erred in including the substantive offense of burglary as a violation. The court specifically stated on the record that it would not consider this as a violation of community control. See Robinson v. State, 468 So.2d 1106 (Fla. 2d DCA 1985). Thus, the revocation order should be modified to delete this charge. Accordingly, we affirm the order revoking the appellant’s community control and subsequent sentence but remand for correction of the order of revocation. See Brouillett v. State, 373 So.2d 449 (Fla. 2d DCA 1979).
Affirmed in part; remanded in part.
RYDER, A.C.J., and HALL, J., concur.